               Case 3:19-cv-01764-JCS Document 22 Filed 01/27/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 PAMELA T. JOHANN (CABN 145558)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36045
 5        San Francisco, California 94102
          Telephone: (415) 436-7025
 6        Facsimile: (415) 436-7234
          pamela.johann@usdoj.gov
 7
   Attorneys for Defendant UNITED STATES
 8 DEPARTMENT OF HEALTH AND HUMAN
   SERVICES
 9

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                              SAN FRANCISCO

13
     THE CENTER FOR INVESTIGATIVE                      )   Case No. 19-cv-01764-JCS
14   REPORTING and PATRICK MICHELS,                    )
                                                       )   JOINT STATUS REPORT AND STIPULATED
15           Plaintiffs,                               )   REQUEST TO CONTINUE INITIAL CASE
                                                       )   MANAGEMENT CONFERENCE AND
16      v.                                             )   [PROPOSED] ORDER
                                                       )
17   UNITED STATES DEPARTMENT OF                       )
     HEALTH AND HUMAN SERVICES,                        )
18                                                     )
                                                       )
             Defendant.                                )
19

20           Pursuant to Court Order dated September 26, 2019, Dkt. No. 18, and Clerk’s Notice dated

21 October 31, 2019, Dkt. No. 20, the parties submit this Joint Status Report and Request to Continue

22 Initial Case Management Conference in this Freedom of Information Act (“FOIA”) case.

23           The parties report that on January 15, 2020, Defendant completed its release of responsive

24 documents pursuant to a negotiated search and release schedule. Due to a technical problem with the

25 transmission unknown to the parties, Plaintiffs did not receive the release until January 24, 2020, and

26 therefore have just begun the process of reviewing the final batch of released documents.

27           Following this review, Plaintiffs anticipate that there may be some questions and issues

28 remaining with regard to redactions that have been applied to the released documents. The parties will

     STIPULATED JOINT REQUEST TO CONTINUE CMC AND [PROPOSED] ORDER
     3:19-cv-01764-JCS                       1
              Case 3:19-cv-01764-JCS Document 22 Filed 01/27/20 Page 2 of 3




 1 meet and confer in good faith to attempt to resolve any issues that may remain with respect to the

 2 released documents.

 3          The parties believe that this meet and confer process will be productive and anticipate that they

 4 will be able to resolve any remaining issues through this process. Accordingly, the parties jointly

 5 request that the Case Management Conference set for January 31, 2020 be continued until March 27,

 6 2020, to allow the parties additional time to complete the review process and to continue to meet and

 7 confer in good faith to resolve as many substantive issues as possible relating to Plaintiffs’ FOIA

 8 requests. The parties respectfully submit that this is the most efficient manner in which to proceed and

 9 will conserve both the parties’ and the Court’s resources.

10                                              CERTIFICATION

11          In accordance with Civil Local Rule 5-1(i)(3), the filer of this document attests that all

12 signatories listed below concur in the filing of this document

13 DATED: January 24, 2020                                Respectfully submitted,

14                                                        DAVID L. ANDERSON
                                                          United States Attorney
15
                                                          /s/ Pamela T. Johann
16                                                        PAMELA T. JOHANN
                                                          Assistant United States Attorney
17
                                                          Attorneys for Defendant
18

19 DATED: January 24, 2020                                THE CENTER FOR INVESTIGATIVE
                                                          REPORTING
20
                                                                D. Victoria Baranetsky
21                                                        D. VICTORIA BARANETSKY
22                                                        Attorneys for Plaintiffs
23

24

25

26

27

28

     STIPULATED JOINT REQUEST TO CONTINUE CMC AND [PROPOSED] ORDER
     3:19-cv-01764-JCS                       2
              Case 3:19-cv-01764-JCS Document 22 Filed 01/27/20 Page 3 of 3




 1                                         [PROPOSED] ORDER

 2         Pursuant to the stipulation of the parties, and good cause having been shown, it is hereby ordered

 3 that the Case Management Conference currently set for January 31, 2020 is continued until March 27,

 4 2020. The parties shall provide a joint status report by March 20, 2020.

 5         IT IS SO ORDERED.
          January 27, 2020
 6 DATED:_________________

 7

 8
                                                               THE HON. JOSEPH C. SPERO
 9                                                             United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED JOINT REQUEST TO CONTINUE CMC AND [PROPOSED] ORDER
     3:19-cv-01764-JCS                       3
